— In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered January 25, 1973, in favor of defendant, upon the trial court’s dismissal of the complaint at the close of plaintiff’s case, at a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. No fact questions have been raised or considered. Plaintiff adduced sufficient proof at the trial to establish a prima facie case of negligence against defendant. Rabin, Acting P. J., Latham, Cohalan, Margett and Brennan, JJ., concur.